t cc no united_states tax_court douglas p mclaulin jr et al ' petitioners v commissioner of internal revenue respondent docket nos filed date ps’ s_corporation a owned percent of the stock of corporation b a c_corporation b redeemed individual h’s 50-percent stock interest in b for cash and real_property on the previous day b had borrowed from a an amount exceeding the cash consideration and representing over percent of the total consideration paid to h for his stock on the same day as the redemption a distributed its then 100-percent stock interest in b to ps in a transaction intended to qualify as a tax-free spinoff under sec_355 and c i r c held because a’s distribution of the stock of b occurred less than years after a acquired control of cases of the following petitioners are consolidated herewith augustus h king iii docket no and alfred e and lynn b holland docket no -- - b ina transaction in which gain_or_loss was recognized the distribution failed to satisfy the active business requirement of sec_355 and bo d i r c the distribution resulted in gain to a under sec_311 i r c taxable to p’s under sec_1366 i r c robert j beckham donald w wallis and suzanne m judas for petitioners william r mccants for respondent halpern judge these consolidated cases involve the following determinations by respondent of deficiencies in petitioners’ federal income taxes for petitioner deficiency douglas p mclaulin jr dollar_figure augustus h king iii big_number alfred be lynn b holland big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners bear the burden_of_proof see rule a after concessions the only issue for decision is whether the date distribution by ridge pallets inc a florida corporation ridge of all of the outstanding_stock of sunbelt forest products inc also a florida corporation sunbelt qualifies as a tax-free spinoff of sunbelt to - - petitioners the sole shareholders of ridge pursuant to sec_355 we hold that it does not our reasons follow findings_of_fact introduction some facts have been stipulated and are so found the stipulation of facts filed by the parties with attached exhibits is incorporated by reference at the time the petitions were filed petitioner douglas p mclaulin jr mclaulin resided in mulberry florida petitioner augustus h king iii king resided in lakeland florida and petitioners alfred e and lynn b holland holland when referring to alfred resided in bartow florida ridge and sunbelt ridge was incorporated in by richard b craney craney from until date the sole equal shareholders of ridge were mclaulin king craney’s stepson and holland ridge was engaged in the forest products business ridge was profitable with more than dollar_figure million in retained earnings as of date on date ridge elected to become an s_corporation as that term is defined by sec_1361 a s_corporation effective for its taxable_year ended date ridge qualified as an s_corporation for each taxable_year thereafter through and including its taxable_year ended date - sunbelt was incorporated in initially its sole equal shareholders were craney ridge and an otherwise unrelated individual john l hutto hutto in craney’s shares of stock were redeemed by sunbelt and from then until date ridge and hutto were the sole equal shareholders of sunbelt hutto was president of sunbelt and chairman of its board_of directors he was responsible for all executive functions of sunbelt sunbelt produced and sold pressure-treated lumber that business was profitable in date based on hutto’s experience in the millwork business manufacturing doors and window frames sunbelt entered the millwork business the millwork division the millwork division lost money from its inception to its shutdown in mid-1990 because of sunbelt’s management’s focus on the millwork division sunbelt’s core business pressure-treating lumber also suffered nonetheless sunbelt had over dollar_figure million in retained earnings as of the close of its fiscal taxable_year ended date events leading to ridge’s distribution of the sunbelt stock to ridge’s shareholders in sunbelt began to borrow money from citrus and chemical bank in bartow florida the bank pursuant to a there is a conflict between stipulation of fact sec_15 which recites that sunbelt was incorporated in and exhibit 43-j form_1120 u s_corporation income_tax return for sunbelt which states that sunbelt’s date of incorporation is date we may disregard a stipulation where it is clearly contrary to the evidence in the record and we do so here see 66_tc_312 - - series of renewable notes the notes beginning in and until ridge stood as a guarantor of the notes borrowings pursuant to the notes reached dollar_figure million by on date the board_of directors of ridge the ridge board authorized the withdrawal of ridge’s guaranty of sunbelt’s debt to the bank the ridge guaranty if there was not a prompt cessation and controlled liquidation of the millwork division ridge could not force a shutdown of the millwork division because it was unable to outvote hutto who like ridge was a 50-percent_shareholder in sunbelt the ridge board reasoned that without the ridge guaranty sunbelt would be unable to obtain new funds to cover future losses and as a result hutto would be forced to shut down the millwork division on date ridge withdrew the ridge guaranty and shortly thereafter the millwork division was liquidated on date ridge purchased sunbelt’s note the note from the bank for dollar_figure the balance due thereafter ridge financed sunbelt directly by extending and modifying the note on numerous occasions in that way ridge was able to exercise control_over the management of sunbelt in mid-1992 hutto decided to sell his shares in sunbelt and leave the company hutto’s decision culminated several months of negotiations between ridge and hutto in which ridge sought either to purchase hutto’s interest in sunbelt or sell its interest to hutto ridge instigated those negotiations because -- - of its dissatisfaction with hutto’s management of sunbelt farlier in ridge and hutto had tentatively agreed to a price of dollar_figure for a 50-percent stock interest in sunbelt applicable whether hutto was the buyer or the seller ridge and hutto finally agreed that ridge and hutto would cause sunbelt to redeem hutto’s shares in sunbelt the redemption in exchange for dollar_figure in cash and real_estate valued at dollar_figure the redemption was accomplished on date immediately thereafter ridge owned the only outstanding shares of sunbelt also on date subsequent to the redemption ridge made a distribution with respect to its stock of all of its shares in sunbelt the distribution and the sunbelt shares respectively the distribution was to petitioners the sole shareholders of ridge pro_rata the ridge board set forth its reasons for the distribution as follows whereas sunbelt’s activities are regulated by the environmental protection agency and the florida department of environmental regulation and are subject_to certain provisions of state and federal environmental protection laws including the comprehensive environmental response compensation and liability act of cercla any violation of such laws in the past or in the future by sunbelt may subject corporation ridge to liability as a shareholder of sunbelt for damages fines_or_penalties and whereas sunbelt anticipates offering certain of its securities ina public offering in the future and the corporation does not want to be involved in a public offering or to have the securities law obligations of a control shareholder of a public corporation and - jj - whereas if corporation continues to wholly own sunbelt subsequent to the redemption sunbelt and corporation will be prohibited from electing or maintaining their respective subchapter_s status for federal tax purposes and for purposes of the income_tax imposed by the state of florida funding the redemption sunbelt needed cash in the amount of dollar_figure to fund the redemption although sunbelt had assets and accumulated earnings in excess of that amount it did not have the necessary cash on date the amount available to sunbelt pursuant to the note was increased from dollar_figure million to dollar_figure million and on that same date sunbelt took advantage of its increased borrowing power under the note and borrowed dollar_figure from ridge which in part it used to make the redemption opinion i introduction the fundamental question we must answer is whether gain is to be recognized to ridge on account of the distribution if so then since for ridge’s taxable_year ending date it was an s_corporation petitioners must take into account their pro_rata shares of such gain see sec_1366 no gain will be recognized to ridge on account of the distribution if that transaction gualifies for nonrecognition treatment pursuant to sec_355 the pertinent provisions of sec_355 and cc are set forth in the margin ’ if the distribution does not sec_355 distribution of stock and securities of a controlled_corporation a effect on distributees --- general_rule --if-- a a corporation referred to in this section as the distributing_corporation distributes to a shareholder with respect to its stock solely stock_or_securities of a corporation referred to in this section as controlled_corporation which it controls immediately before the distribution b the transaction was not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both c the requirements of subsection b relating to active businesses are satisfied and d as part of the distribution the distributing_corporation distributes--- i all of the stock and securities in the controlled_corporation held by it immediately before the distribution then no gain_or_loss shall be recognized to and no amount shall be includible in the income of such shareholder or security holder on the receipt of such stock_or_securities continued --- - gualify for sec_355 nonrecognition treatment then gain will be recognized to ridge pursuant to sec_311 moreover the parties have stipulated that if the distribution does not gualify for sec_355 nonrecognition treatment the deficiencies determined by respondent with respect to petitioners are correct respondent argues that the distribution does not continued c taxability of corporation on distribution ---- in general -- no gain_or_loss shall be recognized to a corporation on any distribution to which this section applies and which is not in pursuance of a plan_of_reorganization sec_311 generally provides for a distributing corporation’s recognition of gain on its distribution of appreciated_property as if such property were sold to the distributee at its fair_market_value sec_311 only applies to a corporate distribution of appreciated_property to which subpart a secs applies sec_355 if applicable to this case would provide an exception to dividend treatment under sec_301 and therefore an exception to the application of sec_311 see sec_355 we note in passing that because ridge’s s_corporation_election was made on not after date sec_1374 as amended by the tax_reform_act_of_1986 tra of publaw_99_514 100_stat_2085 does not apply to tax the alleged sec_311 gain to ridge see tra of sec b revrul_86_ 1986_2_cb_151 sec_1374 reguires that built-in_gain be taxed directly to an s_corporation the pre-tra of version of sec_1374 applied only during the first years not the first years as under the amended provision for which an s_corporation_election was in effect see former sec_1374 for ridge the applicable years were its taxable years therefore any taxable gain to ridge arising out of the date distribution of the sunbelt stock would not be subject_to former sec_1374 such gain would be directly taxable to the petitioner-shareholders pursuant to sec_1366 -- - gualify for sec_355 nonrecognition treatment on two separate and independent grounds the contemporaneous redemption and distribution fail to satisfy the requirements of sec_355 as to active trade_or_business specifically respondent argues that although sec_355 provides b requirements as to active business ---- in general ---subsection a shall apply only if either- a the distributing_corporation and the controlled_corporation or if stock of more than one controlled_corporation is distributed each of such corporations is engaged immediately after the distribution in the active_conduct_of_a_trade_or_business or b immediately before the distribution the distributing_corporation had no assets other than stock_or_securities in the controlled corporations and each of the controlled corporations is engaged immediately after the distribution in the active_conduct_of_a_trade_or_business definition ---for purposes of paragraph a corporation shall be treated as engaged in the active_conduct_of_a_trade_or_business if and only if-- a it is engaged in the active_conduct_of_a_trade_or_business or substantially_all of its assets consist of stock and securities of a corporation controlled by it immediately after the distribution which is so engaged b such trade_or_business has been actively conducted throughout the 5-year period ending on the date of the distribution c such trade_or_business was not acquired continued sunbelt had been engaged in an active trade_or_business for more than years on the date of the distribution control of sunbelt was acquired by the distributing_corporation ridge within such 5-year period ina transaction the redemption in which gain was recognized thereby violating the requirements of sec_355 b d petitioners have failed to prove that the distribution was designed to achieve a corporate business_purpose as required by sec_1_355-2 income_tax regs continued within the period described in subparagraph b in a transaction in which gain_or_loss was recognized in whole or in part and d control of a corporation which at the time of acquisition of control was conducting such trade or business--- was not acquired by any distributee corporation directly or through or more corporations whether through the distributing_corporation or otherwise within the period described in subparagraph b and was not acquired by the distributing_corporation directly or through or more corporations within such period or was so acquired by any such corporation within such period but in each case in which such control was so acquired it was so acquired only by reason of transactions in which gain_or_loss was not recognized in whole or in part or only by reason of such transactions combined with acquisitions before the beginning of such period because we agree with respondent’s first ground we do not address respondent’s second ground il active business requirement a pertinent provisions of the internal_revenue_code one of the specific requirements for sec_355 nonrecognition treatment on the pro_rata distribution of the shares of a controlled_corporation a so-called spinoff is that the requirements of subsection b of sec_355 relating to active businesses are satisfied sec_355 sec_355 b a provides that both the distributing and the controlled_corporation must be engaged immediately after the distribution in the active_conduct_of_a_trade_or_business sec_355 defines the circumstances under which a corporation shall be treated as engaged in the active_conduct_of_a_trade_or_business sec_355 b provides that the trade_or_business must have been actively conducted throughout the 5-year period ending on the date of the distribution the 5-year period sec_355 d provides in pertinent part that control of the corporation engaged in the active_conduct_of_a_trade_or_business on the date_of_acquisition of control must not have been acquired within the 5-year period or if acguired within such period it must have been acquired only for purposes of sec_355 control is defined in terms of percent of both voting control and share ownership see sec_368 - - by reason of transactions in which gain_or_loss was not recognized in whole or in part or only by reason of such transactions combined with acquisitions before the beginning of such period sec_355 d b arguments of the parties respondent does not dispute that both ridge and sunbelt were engaged in the active_conduct_of_a_trade_or_business immediately after the distribution nor does he dispute that both businesses had been actively conducted throughout the 5-year period respondent argues however that ridge violated the conditions of sec_355 d because it acquired control of sunbelt within the 5-year period in a transaction the redemption in which gain_or_loss was recognized ’ in reaching that conclusion respondent relies upon the statutory language and upon revrul_57_144 1957_1_cb_123 in which respondent determined that a personal holding company’s distribution to its shareholders of the stock of one of its two controlled operating subsidiaries does not qualify as a tax-free spinoff where control of the it appears from the record that hutto’s basis in his sunbelt stock was his initial investment of dollar_figure one-third of the total initial shareholder investment of approximately dollar_figure thus hutto’s gain on the redemption was approximately dollar_figure dollar_figure redemption price less dollar_figure stock basis petitioners have not assigned error to respondent’s finding that petitioners together realized and had recognized to them the same amount of gain on ridge’s same-day distribution to them of the same number of sunbelt shares as were redeemed from hutto assuming sec_355 1s inapplicable to such distribution parent’s other operating subsidiary which was merged into the parent after the distribution was obtained during the 5-year period as a result of that subsidiary’s redemption of a portion of a more than 20-percent minority interest petitioners respond that this case simply does not involve tax_avoidance of a kind that the active business requirement of sec_355 and in particular sec_355 d is designed to combat in that regard petitioners argue that ridge’s accumulated adjustment account under sec_1368 in this case ridge’s undistributed previously taxed earnings exceeded the value of the distributed sunbelt stock so that the distribution could not have constituted a taxable dividend to petitioners even if it had taken the form of a cash distribution see sec_1368 and the redemption was not an acquisition of control by ridge for purposes of sec_355 d alternatively petitioners argue that even if the combined redemption-distribution is deemed to have violated the literal terms of the statute since gain was in fact recognized to hutto respondent has allowed tax-free treatment for other transactions that failed to meet the literal statutory requirements for nonrecognition of gain petitioners claim that nonrecognition of gain is equally justified in this case petitioners also argue that the facts of revrul_57_144 supra are distinguishable from the facts of this case and therefore it is not germane cc discussion acquisition of control we generally treat a revenue_ruling as merely the commissioner’s litigating position not entitled to any judicial deference or precedential weight see eg 104_tc_13 supplemented by 104_tc_417 affd 140_f3d_240 4th cir 103_tc_247 ndollar_figure affd 68_f3d_41 2d cir pasgqualini v commissioner t cc n and 102_tc_721 n we may however take a revenue_ruling into account where we judge the underlying rationale to be sound see 102_tc_394 citing 76_tc_441 the degree to which we must respect the respondent’s longstanding position in revrul_57_144 supra is of no concern however because in the circumstances of this case we reach the same result first of all we do not agree with petitioners that the facts in revrul_57_144 supra are distinguishable from the facts in this case in any significant way while it is true that the ruling involves a parent holding_company and two operating subsidiaries rather than as in this case a parent operating company and a single operating subsidiary and a taxable stock_redemption by the retained rather than by the distributed subsidiary those are distinctions of no legal -- - significance the key determination by respondent in revrul_57_144 supra which is relevant to this case is the determination that a parent_corporation is considered to acquire control of its subsidiary by virtue of the subsidiary’s redemption of the stock of another shareholder whose interest in the subsidiary before the redemption exceeded percent in opposition to that determination by respondent petitioners argue that where control of the subsidiary is the result of the subsidiary’s redemption of its own stock there is no acquisition of control by the parent distributing_corporation as contemplated by sec_355 d again we disagree with that blanket assertion as one commentator has noted the literal statutory language supports the redemption rule_of revrul_57_144 since p acquired control of s as a result of a taxable transaction although the purpose of sec_355 d to prevent distributing from using its liquid_assets to buy a corporation conducting an active business would not at first blush seem to be violated by a redemption of s stock before a spin-off because p is not using any of its own assets in a way contrary to the purpose of dollar_figure b d the fungibility of cash makes such a redemption problematic it may be difficult to determine whether in true economic_effect the cash used in the redemption could be attributed to p- -as for instance if s used all of its cash normally used for its working_capital requirements for the redemption which p made up to s after the redemption xk kek ridgway 776-2d tax mgmt bna corporate separations at a-42 a-43 fn refs citations omitted emphasis added - in this case all of the cash needed to accomplish the redemption came directly from ridge the parent distributing_corporation on date sunbelt borrowed dollar_figure from ridge on the following day sunbelt redeemed all of hutto’s stock for dollar_figure in cash plus real_estate with a value of dollar_figure petitioners specifically acknowledge that sunbelt lacked sufficient liguidity to fund the redemption and therefore needed to borrow the necessary funds although as petitioners point out sunbelt might have borrowed the funds from a third-party lender it did not moreover the negotiations between hutto and ridge prior to the redemption whereby the two parties sought to terminate their joint_ownership of sunbelt by having one buy the stock of the other clearly indicate that ridge was the motivating force for the buyout of hutto’s interest in sunbelt and that sunbelt was in effect serving ridge’s purpose in accomplishing this goal any distinction between that series of transactions and an outright purchase of the stock by ridge the distributing_corporation is illusory for purposes of sec_355 d ii see 430_f2d_1185 5th cir revg 50_tc_650 in which the court held that where a subsidiary-payor distributed a promissory note to its shareholder-payee in the form of an intercompany dividend the payor’s discharge of the note with funds borrowed from the purchaser of the payor’s stock from the payee was in substance the purchaser’s payment of additional purchase_price for the stock -- - under revrul_57_144 1957_1_cb_123 sec_355 d applies to any taxable redemption during the 5-year period that results in control of the subsidiary by the distributing_corporation we need not and do not decide whether we would reach the same result as revrul_57_144 supra in all such cases we decide only that we reach the same result under the circumstances of this case additional arguments in reaching our decision we find none of petitioners’ additional arguments persuasive a active_business_test petitioners argue that the fundamental goal of the active_business_test is to prevent shareholder withdrawal of accumulated earnings at capital_gain rates and that because ridge’s accumulated adjustment account under sec_1368 exceeded the value of the distributed sunbelt stock an otherwise taxable_distribution including a cash dividend would not have been taxable to petitioners therefore petitioners continue there could not have been any conversion_of_ordinary_income_into_capital_gain additionally petitioners argue that the issue in this case the taxation of corporate level gain is not addressed by sec_355 d petitioners’ first argument ignores the fact that pursuant to sec_1367 a and e a the accumulated adjustment account is reduced by the amount of the distribution - - the value of the distributed sunbelt stock thereby reducing the interval before additional distributions by ridge would become taxable to petitioners moreover petitioners’ argument proves too much as it would also apply to ridge’s purchase of hutto’s sunbelt stock directly from hutto during the 5-year period petitioners’ additional argument sec_355 d does not deal with corporate level gain ignores the post--1986 evolution of sec_355 including amendments to sec_355 b d into a weapon against avoidance of the repeal of the general utilities’ doctrine which prior to its repeal by the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 generally provided for the nonrecognition of gain realized by a corporation on the distribution of appreciated_property to its shareholders as noted by one commentator it should not be surprising that more attention has been directed toward sec_355 today than was ever the case in the past from a tax perspective its attraction is grounded on the fact that it is one of the few some might say the only viable opportunity to escape the repeal of the general_utilities_doctrine xk kek gould spinoffs divesting in a post-general utilities world with emphasis on practical problems taxes date fn refs omitted indeed petitioners themselves place obvious reliance upon sec_355 to avoid taxation pursuant to sec_311 see 296_us_200 - - b literal compliance with sec_355 not always reguired petitioners also argue that nonrecognition treatment is justified herein on the basis of case law and respondent’s pronouncements in which nonrecognition of gain was afforded to a transaction despite a failure to satisfy the literal terms of the governing statute in general the authorities cited by petitioners involve either cash payments that are disregarded in determining the applicability of a nonrecognition_provision see revrul_55_440 1955_2_cb_226 chief counsel’s memorandum formerly general counsel’s memorandum g_c_m date and g_c_m date or gain recognition transfers of assets or stock between affiliated corporations within the 5-year period that are held not to negate the tax-free treatment of a subsequent spinoff pursuant to sec_355 c or d see 382_f2d_499 2d cir revd on other grounds 391_us_83 revrul_78_442 1978_2_cb_143 revrul_69_461 1969_2_cb_52 g_c_m date both revrul_55_440 supra and g_c_m supra determine that the solely_for_voting_stock requirement of a tax-free reorganization under sec_368 is satisfied where in connection with the reorganization the acquired_corporation purchases redeems some of its stock for cash g_c_m supra determines that the cash redemption of --- - preferred_stock from shareholders of both common and preferred in connection with the acquisition of all of the common_stock in a tax-free reorganization under sec_368 sec_1s taxable to the shareholders under sec_302 as a transaction separate from the reorganization the cash is not boot taxable to the shareholders under sec_356 in both of the g_c_m ’s counsel explicitly bases his determination on the fact that the acquired_corporation used its own funds for the redemption although the issue of which corporation provided the funds for the redemption was not specifically addressed in revrul_55_440 supra it appears that such funds were in fact provided by the acquired_corporation we find that that feature among others of all three of the pronouncements distinguishes their facts from the facts of this case the other authorities relied upon by petitioners are also distinguishable because in each either the taxable_acquisition or incorporation of the subsidiary to be spun off within the 5-year period or the spinoff itself less than years after a taxable purchase of the subsidiary occurred within the context of an affiliated_group_of_corporations thus commissioner v gordon supra involves a subsidiary spun off within years of its incorporation in a transaction involving the receipt of boot a demand note taxable to the transferor parent the court_of_appeals for the second circuit held that the sec_355 b c and d prohibition against acquiring a business or -- - a corporation in a taxable transaction within the 5-year period must be restricted to acquisitions from outside the affiliated_group in order to carry out the legislative intent of sec_355 which it concluded was to prevent the temporary investment of liquid_assets in a new business in preparation for a a division id pincite emphasis added respondent adopted that reasoning in revrul_78_442 supra and counsel did so in g_c_m supra both of which involve the incorporation of an operating division preparatory to a spinoff of the newly formed subsidiary in a transaction intended to qualify as a tax-free reorganization under sec_368 in both pronouncements the incorporation of the more-than- 5-year-old division involves the assumption_of_liabilities in excess of the transferor’s basis resulting in gain recognized to the transferor under sec_357 respondent and counsel like the court_of_appeals for the second circuit in commissioner v gordon supra determined that sec_355 c is intended to prevent the acquisition of a new business from outside the affiliated_group within the 5-year period therefore they found no violation of that provision by virtue of in 45_tc_71 revd and remanded 382_f2d_485 9th cir we reached the same result as the court_of_appeals for the second circuit but on the ground rejected by the court_of_appeals that the incorporation of the subsidiary was in fact a nonrecognition_transaction because the gain attributable to the receipt of boot was eliminated in consolidation - - the sec_357 gain on the distributing corporation’s incorporation of an existing business in revrul_69_461 supra respondent determined that a distribution by a subsidiary to its parent of the stock of the former’s subsidiary within years of the first-tier subsidiary’s purchase of such stock does not violate sec_355 b d respondent reasoned that sec_355 d is not intended to apply to a distribution that merely has the effect of converting indirect control into direct control but rather applies to a transaction in which stock is acquired from outside a direct chain of ownership rev_rul c b pincite similarly in revrul_74_5 1974_1_cb_82 discussed by both parties the parent distributee p purchases the stock of the subsidiary distributor less than years prior to the latter’s distribution of an operating subsidiary that it had owned for more than years respondent determined that that conversion of p’s indirect control into direct control of the distributed subsidiary within the 5-year period did not violate sec_355 d because there is no passthrough of p’s sec_1_355-3 income_tax regs applicable to acquisitions prior to the revenue_act_of_1987 publaw_100_ 101_stat_1330 and the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 also provides that sec_355 c and d does not apply to an acquisition of assets or stock by one member_of_an_affiliated_group from another member of the same group even if the acquisition is taxable -- - accumulated excess funds through another corporation to p shareholders in this case the redemption accomplished more than merely the conversion of indirect to direct control of sunbelt it accomplished the acquisition of control where none had existed previously for that reason it represents in the language of the court_of_appeals for the second circuit in commissioner v gordon f 2d pincite the temporary investment of liquid_assets in a new business in preparation for a spinoff we hold that in contrast to the circumstances involved in the pronouncements cited by petitioners the distribution within years of the redemption is precisely the type of transaction sec_355 d is designed to eliminate from nonrecognition treatment under sec_355 tit conclusion respondent’s deficiencies against petitioners are sustained decisions will be entered for respondent in revrul_74_5 1974_1_cb_82 respondent further determined that parent distributee’s p’s subsequent distribution of the subsidiary stock to its shareholders within the 5-year period does violate the requirements of sec_355 d the prior distribution to p also violates sec_355 b d as amended by the revenue_act_of_1987 sec b 101_stat_1330 supra and sec h of tamra supra as a result revrul_89_37 c b obsoletes the holding of revrul_74_5 supra with respect to the distribution to p
